      Case 3:20-cv-06607-JD Document 191 Filed 04/15/21 Page 1 of 5


     Alan M. Fisch (pro hac vice)                    Sasha G. Rao
 1   alan.fisch@fischllp.com                         srao@maynardcooper.com
 2   R. William Sigler (pro hac vice)                Brandon H. Stroy
     bill.sigler@fischllp.com                        bstroy@maynardcooper.com
 3   Jeffrey M. Saltman (pro hac vice)               MAYNARD COOPER & GALE, LLP
     jeffrey.saltman@fischllp.com                    600 Montgomery Street, Suite 2600
 4   Lisa Phillips (pro hac vice)                    San Francisco, CA 94111
     lisa.phillips@fischllp.com                      Tel: 415.646.4702
 5
     Adam A. Allgood (SBN:295016)                    Fax: 205.254.1999
 6   adam.allgood@fischllp.com
     Matthew R. Benner (pro hac vice)                Attorneys for Defendant, HP Inc.
 7   matthew.benner@fischllp.com
     FISCH SIGLER LLP
 8   5301 Wisconsin Avenue NW
     Fourth Floor
 9
     Washington, DC 20015
10   Tel: 202.362.3500
     Fax: 202.362.3501
11
     Ken K. Fung (SBN: 283854)
12   ken.fung@fischllp.com
     FISCH SIGLER LLP
13
     400 Concar Drive
14   San Mateo, CA 94402
     Tel: 650.362.8200
15   Fax: 202.362.3501
16   Attorneys for Plaintiff,
17   Largan Precision Co., Ltd.

18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL          CASE NO. 3:20-CV-006607-JD
       Case 3:20-cv-06607-JD Document 191 Filed 04/15/21 Page 2 of 5



 1                              UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 3
 4
     LARGAN PRECISION CO., LTD.,                      CASE NO. 3:20-cv-06607-JD
 5
 6                    Plaintiff,
                                                     STIPULATION AND [PROPOSED]
 7                            v.                     ORDER OF DISMISSAL

 8   ABILITY OPTO-ELECTRONICS
     TECHNOLOGY CO., LTD.
 9   AND HP INC.,
10
                           Defendants.
11
12
13
14          Plaintiff Largan Precision Co., Ltd. (“Largan”) and Defendant HP Inc. (“HP”) have

15   agreed to dismiss the claims and causes of action between them in this action.

16          Accordingly, pursuant to Federal Rule of Civil Procedure 41, Largan and HP stipulate

17   that all claims asserted by Largan against HP in the above-captioned case and all affirmative

18   defenses asserted by HP against Largan in the above-captioned case be dismissed with prejudice.

19   Largan and HP further stipulate that each party shall bear its own costs and fees.

20
21
22
23
24
25
26
27
28

                                                     -2-
        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                   CASE NO. 3:20-CV-006607-JD
       Case 3:20-cv-06607-JD Document 191 Filed 04/15/21 Page 3 of 5



 1   IT IS SO STIPULATED.
 2                                         Respectfully submitted,
 3
     Dated: April 13, 2021             By: /s/ Alan M. Fisch
 4
                                          Alan M. Fisch (pro hac vice)
 5                                        alan.fisch@fischllp.com
                                          R. William Sigler (pro hac vice)
 6                                        bill.sigler@fischllp.com
                                          Jeffrey M. Saltman (pro hac vice)
 7
                                          jeffrey.saltman@fischllp.com
 8                                        Lisa Phillips (pro hac vice)
                                          lisa.phillips@fischllp.com
 9                                        Adam A. Allgood (SBN:295016)
                                          adam.allgood@fischllp.com
10                                        Matthew R. Benner (pro hac vice)
                                          matthew.benner@fischllp.com
11
                                          FISCH SIGLER LLP
12                                        5301 Wisconsin Avenue NW
                                          Fourth Floor
13                                        Washington, DC 20015
                                          Tel: 202.362.3500
14                                        Fax: 202.362.3501
15
                                           Ken K. Fung (SBN: 283854)
16                                         ken.fung@fischllp.com
                                           FISCH SIGLER LLP
17                                         400 Concar Drive
                                           San Mateo, CA 94402
18                                         Tel: 650.362.8200
19                                         Fax: 202.362.3501

20                                         Attorneys for Plaintiff,
                                           Largan Precision Co., Ltd.
21
22
23
24
25
26
27
28

                                             -3-
        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL          CASE NO. 3:20-CV-006607-JD
       Case 3:20-cv-06607-JD Document 191 Filed 04/15/21 Page 4 of 5


     Dated: April 13, 2021             By: /s/ Sasha G. Rao
 1                                        Sasha G. Rao
 2                                        srao@maynardcooper.com
                                          Brandon H. Stroy
 3                                        bstroy@maynardcooper.com
                                          MAYNARD COOPER & GALE, LLP
 4                                        600 Montgomery Street, Suite 2600
                                          San Francisco, CA 94111
 5
                                          Tel: 415.646.4702
 6                                        Fax: 205.254.1999

 7                                        Attorneys for Defendant, HP Inc.

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -4-
        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL         CASE NO. 3:20-CV-006607-JD
       Case 3:20-cv-06607-JD Document 191 Filed 04/15/21 Page 5 of 5


                                        FILER’S ATTESTATION
 1
 2           Pursuant to Local Rule 5-1(i)(3), I, Alan M. Fisch, hereby attest that the concurrence in

 3   the filing of this document has been obtained from the other signatories, which shall serve in lieu

 4   of their signatures.
 5
 6           DATED: April 13, 2021                 /s/ Alan M. Fisch
 7                                                 Alan M. Fisch

 8
 9
10
11                                        [PROPOSED] ORDER

12           PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT ALL
13   CLAIMS ASSERTED BY LARGAN PRECISION CO., LTD (“LARGAN”) AGAINST HP
14
     INC. (“HP”) AND ALL AFFIRMATIVE DEFENSES ASSERTED BY HP AGAINST
15
     LARGAN IN THE ABOVE CAPTIONED CASE BE DISMISSED WITH PREJUDICE.
16
     EACH PARTY SHALL BEAR ITS OWN COSTS AND FEES.
17
                                                                     ISTRIC
                                                              TES D          TC
18                                                         TA
                                                                                                  O

              April 15, 2021
                                                           S




                                                                                                   U

     DATED: _____________________                  __________________________________
                                                        ED




19
                                                                                                    RT


                                                   Hon. James Donato
                                                    UNIT




20                                                 United States District Court Judge
                                                                                                      R NIA



21
                                                                                             to
                                                    NO




                                                                               me   s Dona
                                                                  J u d ge J a
                                                                                                      FO




22
                                                      RT




                                                                                                   LI




23                                                           ER
                                                        H




                                                                                                  A




                                                                  N                               C
                                                                                    F
                                                                      D IS T IC T O
24                                                                          R

25
26
27
28

                                                     -5-
        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                           CASE NO. 3:20-CV-006607-JD
